UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2012. Or ¨ Transition Report pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 333-158525 HOMETOWN BANKSHARES CORPORATION (Exact name of the registrant as specified in its charter) Virginia 26-4549960 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 202 South Jefferson Street, Roanoke, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (540)345-6000 (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(do not check if a smaller reporting company) Smallerreportingcompany x Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of November6, 2012, 3,262,518 shares of common stock, par value $5.00 per share, of the issuer were outstanding. HOMETOWN BANKSHARES CORPORATION Form 10-Q INDEX PART 1. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and 2011 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 6 Notes to Consolidated Financial Statements 7 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 Item 4. CONTROLS AND PROCEDURES 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosure 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 All schedules have been omitted because they are inapplicable or the required information is provided in the financial statements, including the notes thereto. 2 HOMETOWN BANKSHARES CORPORATION Consolidated Balance Sheets September 30, 2012 and December31, 2011 In Thousands, Except Share and Per Share Data September 30, December 31, (Unaudited) Assets Cash and due from banks $ $ Federal funds sold Securities available for sale, at fair value Restricted equity securities, at cost Loans, net of allowance for loan losses of $3,901 in 2012 and $3,979 in 2011 Property and equipment, net Other real estate owned, net of valuation allowance of $256 in 2012 and $331 in 2011 Deferred tax asset, net — Accrued income Prepaid FDIC insurance Other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short term borrowings Federal Home Loan Bank borrowings Accrued interest payable Other liabilities Total liabilities Commitments and contingencies — — Stockholders’ Equity: Preferred stock, $1,000 par value; 10,000 shares of series A and 374 shares of series B authorized, issued and outstanding at September 30, 2012 and December 31, 2011 Discount on preferred stock ) ) Common stock, $5 par value; authorized 10,000,000 shares, issued and outstanding 3,262,518 (includes 29,178 restricted shares) at September 30, 2012 and 3,241,547(includes 8,207 restricted shares) at December 31, 2011 Surplus Retained deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements 3 HOMETOWN BANKSHARES CORPORATION Consolidated Statements of Income For the Three and Nine months ended September 30, 2012 and 2011 For the Three Months Ended September 30, For the Nine Months Ended September 30, In Thousands, Except Share and Per Share Data (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income: Loans and fees on loans $ Taxable investment securities Nontaxable investment securities 18 — 30 — Federal funds sold 2 7 8 23 Dividends on restricted stock 25 15 64 47 Other interest income 9 3 30 7 Total interest income Interest expense: Deposits Preferred stock dividends — — 38 — Other borrowed funds 94 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts 68 60 ATM and interchange income 55 50 Mortgage loan brokerage fees 35 70 Gain on sales of investment securities — 67 Other income 78 89 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment expense Data processing expense Advertising and marketing expense 53 Professional fees 77 95 Bank franchise taxes 34 48 FDIC insurance expense 99 Loss on sales and writedowns of other real estate owned 79 Other real estate owned expense 72 59 Directors’ fees 51 — — Other expense Total noninterest expense Net income before income taxes Income tax expense (benefit) — ) — Net income Dividends accumulated on preferred stock Accretion of discount on preferred stock 19 18 56 53 Net income available to common shareholders $ Earnings per common share, basic and diluted $ Weighted average common shares outstanding, basic and diluted See Notes to Consolidated Financial Statements 4 HOMETOWN BANKSHARES CORPORATION Consolidated Statements of Comprehensive Income For the Three and Nine months ended September 30, 2012 and 2011 For the Three Months Ended September 30, For the Nine Months Ended September 30, In Thousands (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net income $ Net change in net unrealized gains on securities available for sale: Unrealized gains arising during the period Reclassification adjustment for realized gains included in net income — ) ) ) Net securities gains during the period Tax effect ) — ) — Total other comprehensive income Comprehensive income $ See Notes to Consolidated Financial Statements 5 HOMETOWN BANKSHARES CORPORATION Consolidated Statements of Cash Flows Nine months ended September 30, 2012 and 2011 In Thousands Unaudited September 30, Unaudited September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Provision for loan losses Amortization of premium on securities, net Loss on sales and writedowns of other real estate, net Gain on sales of investment securities ) ) Stock compensation expense 21 16 Changes in assets and liabilities: Deferred tax asset ) — Accrued income ) 40 Other assets Accrued interest payable ) ) Other liabilities Net cash flows provided by operating activities Cash flows from investing activities: Net decrease in federal funds sold Purchases of investment securities ) ) Sales, maturities, and calls of available for sale securities (Purchase) redemption of restricted equity securities, net ) Net (increase) decrease in loans ) Proceeds from sales of other real estate Purchases of property and equipment ) ) Net cash flows used in provided by investing activities ) ) Cash flows from financing activities: Net increase in noninterest-bearing deposits Net decrease in interest-bearing deposits ) ) Net increasein short-term borrowings Net decrease in long-term FHLB borrowings — ) Preferred stock dividend payment ) — Net cash flows provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Supplemental disclosure of cash flow information: Cash payments for interest $ $ Cash payments for income taxes $ 23 $ — Supplemental disclosure of noncash investing activities: Unrealized gain on securities available for sale $ $ Transfer from loans to other real estate owned $ $ See Notes to Consolidated Financial Statements 6 Notes to Consolidated Financial Statements Note 1. Organization and Summary of Significant Accounting Policies Organization On September4, 2009, Hometown Bankshares Corporation (the “Company”) acquired all outstanding stock of Hometown Bank (the “Bank”) in an exchange for shares of the Registrant on a one-for-one basis to become a single-bank holding company with the Bank becoming a wholly-owned subsidiary. The Bank was organized and incorporated under the laws of the State of Virginia on November9, 2004 and commenced operations on November14, 2005. The Bank currently serves Roanoke City, Virginia, the County of Roanoke, Virginia, the City of Salem, Virginia, Christiansburg, Virginia, and surrounding areas. As a state chartered bank which is a member of the Federal Reserve System, the Bank is subject to regulation by the Virginia Bureau of Financial Institutions, the Federal Deposit Insurance Corporation and the Federal Reserve Board. Basis of Presentation The consolidated financial statements as of September 30, 2012 and for the periods ended September 30, 2012 and 2011 included herein, have been prepared by HomeTown Bankshares Corporation, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. The first quarter of 2012 included the recognition of cumulative deferred tax assets. The amount of the net tax benefit recognized in the first quarter is a non-recurring, cumulative adjustment that includes the net tax benefit generated from prior years, as well as the current year. The results for the nine months ended September 30, 2012, are not necessarily indicative of results expected for the calendar year. Management believes that all other interim adjustments are of a normal recurring nature. In the opinion of management, the information furnished in the interim consolidated financial statements reflects all adjustments necessary to present fairly the Company’s financial position, results of operations and cash flows for such interim periods. These consolidated financial statements should be read in conjunction with the Company’s audited financial statements and the notes thereto as of December31, 2011, included in the Company’s Form 10-K for the year ended December31, 2011. The accounting and reporting policies of the Company follow generally accepted accounting principles and general practices within the financial services industry. The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary HomeTown Bank. All significant intercompany accounts and transactions associated with the Company’s wholly-owned subsidiary have been eliminated. Our accounting policies and basic principles have not changed since the summary disclosure of these in our Annual Report on Form10-K. Please refer to the Form 10-K for these policies. Note 2. Investment Securities The amortized cost and fair value of securities available for sale as of September 30, 2012 and December31, 2011, are as follows: (Dollars In Thousands) September 30, 2012 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value U. S. Government agency securities $ $ $ ) $ Mortgage-backed securities ) Municipal securities ) $ $ $ ) $ (Dollars In Thousands) December 31, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value U. S. Government agency securities $ $ $ ) $ Mortgage-backed securities ) Municipal securities ) $ $ $ ) $ 7 U.S. Government and federal agency securities. The unrealized losses on 3 of the Company’s investments in obligations of the U.S. government were caused by increases in market interest rates over the yields available at the time the securities were purchased. The contractual terms of those investments do not permit the issuer to settle the securities at a price less than the amortized cost bases of the investments. Because the Company does not intend to sell the investments before recovery of their amortized cost bases, which may be maturity, the Company does not consider those investments to be other-than-temporarily impaired at September 30, 2012. Mortgage-backed securities. The unrealized losses in 8 of the Company’s investments in government-sponsored entity mortgage-backed securities were caused by increases in market interest rates over the yields available at the time the securities were purchased. Because the decline in market value is attributable to changes in interest rates and not credit quality, and because the Company does not intend to sell the investments before recovery of their amortized cost bases, which may be maturity, the Company does not consider those investments to be other-than-temporarily impaired at September 30, 2012. Municipal securities. The unrealized losses on the Company’s 6 investments in obligations of municipal securities were caused by increases in market interest rates over the yields available at the time the securities were purchased. All municipal securities are investment grade. Because the decline in market value is attributable to changes in interest rates and not credit quality, and because the Company does not intend to sell the investments before recovery of their amortized cost bases, which may be maturity, the Company does not consider those investments to be other-than-temporarily impaired at September 30, 2012. The following tables demonstrate the unrealized loss position of securities available for sale at September 30, 2012 and December 31, 2011. September 30, 2012 Less than 12 months 12 months or more Total (Dollars In Thousands) Estimated Fair Value Unrealized Loss Estimated Fair Value Unrealized Loss Estimated Fair Value Unrealized Loss U. S. Government agency securities $ $ ) $ $ (1 ) $ $ ) Mortgage-backed securities ) (2 ) ) Municipal securities ) (3 ) ) $ $ ) $ $ (6 ) $ $ ) December 31, 2011 Less than 12 months 12 months or more Total (Dollars In Thousands) Estimated Fair Value Unrealized Loss Estimated Fair Value Unrealized Loss Estimated Fair Value Unrealized Loss U.S. Government agency securities $ $ ) $ — $ — $ $ ) Mortgage-backed securities ) (5 ) ) Municipal securities ) — — ) $ $ ) $ $ (5 ) $ $ ) There are 17 debt securities with fair values totaling $9.2 million considered temporarily impaired at September 30, 2012.As of September 30, 2012, the Company does not consider any bond in an unrealized loss position to be other than temporarily impaired. The Company realized gains on sales of securities of $127 thousand for the first nine months of 2012 compared to $196 thousand for the same period last year. The amortized cost and estimated fair values of investment securities available for sale at September 30, 2012, by contractual maturity are as follows: (Dollars In Thousands) Amortized Cost Estimated Fair Value One year or less $ — $ — Over one through five years Over five through ten years Greater than 10 years $ $ 8 Note 3. Loans Receivable The major classifications of loans in the consolidated balance sheets at September 30, 2012 and December31, 2011 were as follows: (Dollars In Thousands) September 30, December 31, Construction: Residential $ $ Land acquisition, development & commercial Real Estate: Residential Commercial Commercial, industrial & agricultural Equity lines Consumer Total Less allowance for loan losses ) ) Loans, net $ $ The past due and nonaccrual status of loans as of September 30, 2012 was as follows: (Dollars In Thousands) 30-59 Days Past Due 60-89 Days Past Due 90 Days or More Past Due Total Past Due Current Total Loans Nonaccrual Loans Construction: Residential $ 1 $ — $ — $ 1 $ $ $ — Land acquisition, development & commercial — 89 Real Estate: Residential — Commercial — — — Commercial, industrial & agricultural — 96 96 Equity lines 20 — Consumer 70 2 — 72 — Total $ $ 91 $ The past due and nonaccrual status of loans as of December31, 2011 was as follows: (Dollars In Thousands) 30-59Days Past Due 60-89Days Past Due 90Daysor More Past Due TotalPast Due Current Total Loans Nonaccrual Loans Construction: Residential $ — $ — $ — $ — $ $ $ — Land acquisition, development & commercial — Real Estate: — Residential — Commercial — Commercial, industrial & agricultural 55 — 43 98 43 Equity lines — — Consumer — Total $ 55 $ There were no loans past due ninety days or more and still accruing at September 30, 2012 or December 31, 2011. 9 Impaired loans and the related allowance at September 30, 2012, were as follows: With no related allowance: (Dollars In Thousands) Recorded Investment inLoans Unpaid Principal Balance Related Allowance Average Balance Total Loans Interest Income Recognized Construction: Residential $ — $ — $ — $ — $ — Land acquisition, development& commercial — 85 Real Estate: Residential — 3 Commercial — Commercial, industrial& agricultural — 20 Equity lines — — Consumer — Total loans with no allowance $ $ $ — $ $ With an allowance recorded: (Dollars In Thousands) Recorded Investment in Loans Unpaid Principal Balance Related Allowance Average Balance Total Loans Interest Income Recognized Construction: Residential $ — $ — $ — $ — $ — Land acquisition, development & commercial — Real Estate: Residential 12 Commercial Commercial, industrial & agricultural — Equity lines — Consumer — Total loans with an allowance $ Impaired loans and the related allowance at December31, 2011 were as follows: With no related allowance: (Dollars In Thousands) Recorded Investment inLoans Unpaid Principal Balance Related Allowance Average Balance Total Loans Interest Income Recognized Construction: Residential $ — $ — $ — $ $ — Land acquisition, development& commercial — Real Estate: Residential — 27 Commercial — Commercial, industrial& agricultural — Equity lines — 5 Consumer — Total loans with no allowance $ $ $ — $ $ 10 With an allowance recorded: (Dollars In Thousands) Recorded Investment in Loans Unpaid Principal Balance Related Allowance Average Balance Total Loans Interest Income Recognized Construction: Residential $ — $ — $ — $ $ — Land acquisition, development& commercial 38 Real Estate: Residential — Commercial Commercial, industrial& agricultural — Equity lines 88 5 Consumer — Total loans with an allowance $ Included in certain loan categories are troubled debt restructurings (“TDRs”). At September 30, 2012, there were 3 loans classified as TDRs totaling $6.6 million, compared to 3 loans classified as TDRs totaling $8.4 million at December 31, 2011. One of the TDRs at year end 2011 was partially charged off during the 2nd quarter of 2012, and foreclosed in 3rd quarter 2012, transferring $1.6 million to other real estate owned.At September 30, 2012, one TDR for $202 thousand was classified as a substandard non-accruing loan.At December31, 2011, all TDRs were performing in accordance with their restructured terms and none were on nonaccrual status. The amount of the valuation allowance related to total TDRs was $0at September 30, 2012, and $277 thousand as of December31, 2011. As a result of adopting the amendments in ASU 2011-02, “Receivables (Topic 310) – A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring,” The Company reassessed all restructurings that occurred on or after the beginning of the fiscal year of adoption (January 1, 2011) to determine whether they are considered TDRs under the amended guidance using review procedures in effect at that time. The following table presents by class of loan, information related to loans modified in a TDR during the nine months ended September 30, 2012: Loans modified as TDR's For the nine months ended September 30, 2012 Class of Loan Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment (In thousands) Construction loans: Residential — $
